Citation Nr: 0333299	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-22 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1990 to 
July 1994.

This matter came to the Board of Veteran's Appeals (Board) on 
appeal of a November 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  Jurisdiction over the veteran's claims folder 
was transferred to the Togus, Maine RO in October 2001.

In March 2002 the Board undertook additional development of 
the veteran's claim pursuant to regulations then in effect.  
See 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003 the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2).  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Thereafter, the veteran's case was remanded to the 
Cleveland, Ohio RO for additional development and 
adjudication.  The case was returned to the Board in November 
2003 for further appellate consideration.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record reveals that the veteran has not been 
provided the required notice pertaining to his claim of 
entitlement to an increased rating for low back disability.

The Board also observes that during his September 2003 VA 
examination, the veteran indicated that he had suffered an 
episode of back pain in the previous 10 days and had been 
treated at the Togus VA Medical Center (VAMC) urgent care 
facility.  He also stated that he had been scheduled for a 
magnetic resonance imaging (MRI) examination of his back at 
the Boston VAMC.  Records of this recent treatment have not 
been associated with the claims folder.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

In any event, the RO should obtain 
treatment records from the Togus VAMC for 
the period from August 2002 to the 
present.  The RO should also request any 
existing pertinent treatment records from 
the Boston VAMC.

3.  Upon completion of the above directed 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by a 
physician with the appropriate expertise 
to determine the nature and extent of all 
impairment from the veteran's low back 
strain with disc herniation and 
osteoarthritis.  The claims folder must 
be made available to and reviewed by the 
examiner before completion of the 
examination report.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, to include an X-
ray study and range of motion testing in 
degrees, should be carried out.

Range of motion of the veteran's low back 
should be indicated in degrees.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should also specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the disc disease should be identified 
and the examiner should assess the 
frequency and duration of any attacks of 
sciatic neuropathy.  

The examiner should also provide an 
opinion on the impact of the veteran's 
service-connected disability on his 
ability to work.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should readjudicate the 
issue on appeal.  In evaluating the 
veteran's service-connected low back 
disability, the RO should consider all 
applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45.  For 
the period from the effective dates of the 
new criteria for evaluating intervertebral 
disc syndrome (September 23, 2002) and for 
evaluating disabilities of the spine 
(September 26, 2003), the RO should consider 
the former and amended criteria and apply 
the version more favorable to the veteran.  

6.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
issued a supplemental statement of the case 
and afforded the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



